IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-93-072-CR


STEPHANIE K. LINDSEY,

	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW OF TOM GREEN COUNTY

NO. 90,135, HONORABLE R. L. BLANN, JUDGE PRESIDING
 


PER CURIAM


	This is an appeal from a judgment of conviction for misdemeanor driving while
intoxicated.  Punishment was assessed at confinement for fifteen days and a $300 fine.
	Appellant has filed a pro se motion to withdraw the appeal.  No decision of this
Court has been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App.
P. 59(b).

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Dismissed on Appellant's Pro Se Motion
Filed:  April 28, 1993
[Do Not Publish]